Dixon, C. J.
The statute provides that “if, after the conveyance of any lands sold for taxes, it shall be discovered that the sale was invalid, the county board of supervisors shall cause the money paid therefor on the sale, and all subsequent taxes and charges paid thereon by the purchaser, or his assigns, to be refunded, with interest on the whole amount at the rate of seven per cent, per annum, upon the re-delivery of the deed to be cancelled.” Laws of 1859, ch. 22, section 27. The question in this case relates solely to what shall constitute a discovery of the invalidity of a tax deed, within the meaning of the statute, by the party holding it, which shall require him to present and prosecute his claim against the county, or shall set the statute of limitations running so as to bar him if he does not do so within the time limited. The plaintiff was informed by one Cole, who had previously been an agent of the owner of the land, that the tax for which the deed had been issued “ had probably been paid; that there was some mistake about it, no doubt.” This was Mr. Cole’s testimony. The plaintiff testified that he thought Mr. Cole told him the tax was paid, and that he received a letter from Mr. Cole, saying that the tax was paid. Such was the evidence relied upon in proof of the discovery, and to set the statute running. The majority of this court are of the opinion that it was insufficient for that purpose. Mere information of this kind, coming from a stranger or person not then the owner or agent, or interested, and more in the nature of rumor than anything else, does not, in our judgment, amount to such a discovery or such knowledge on the part of the holder of the tax deed, as will oblige him to abandon all claim under it, and take upon himself *406the hazards, relying upon such mere reports, of commencing a prosecution to recover back his money, in order to avoid the bar of the statute. We think the holder of the deed should have some more direct and authentic information than this, such as the exhibition of the tax receipt, or clear and positive information that it exists and can be procured to substantiate his claim against the county; and that, without such clear and positive information or knowledge, he may well rest upon the general presumption of law in such cases, that the proper public officers have done their duty, and that the deed would not have been issued if the taxes had been paid. We think the judgment of the court below was correct, and should be affirmed.